979 F.2d 849
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.In Re:  George H. VAN WAGNER, III, Petitioner.
No. 92-8062.
United States Court of Appeals,Fourth Circuit.
Submitted:  October 26, 1992Decided:  November 18, 1992

On Petition for Writ of Mandamus.
George H. Van Wagner, III, Petitioner Pro Se.
PETITION DENIED.
Before ERVIN, Chief Judge, and RUSSELL and WIDENER, Circuit Judges.
PER CURIAM:


1
George Van Wagner petitions this Court for a Writ of Mandamus, alleging a delay by the district court in acting on his 28 U.S.C. § 2255 (1988) motion.  The district court recently dismissed Van Wagner's § 2255 motion.  As a result, this mandamus petition is moot.  Accordingly, we deny Van Wagner's petition for Writ of Mandamus and grant in forma pauperis status.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

PETITION DENIED